Citation Nr: 1213694	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low/mid back disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to August 1979, and from January 1981 to January 1987.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in part denied the Veteran's service-connection claims for a cervical spine disability (claimed as a cervical strain and neck injury), and for a low/mid back disability.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.

In March 2010, the Board remanded the Veteran's claims for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the claims in a July 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Referred issue

In August 2011, the Veteran submitted additional evidence and argument directly to the Board.  In a personal statement dated August 4, 2011, the Veteran noted that he was diagnosed with encephalomalacia on June 29, 2011, and asserted that he either "contracted this disease either early in the U.S. Army or I may have been in fact born with it."  He went on to note that "[b]oxing or perhaps being in Armor most likely aggravated the disease while I was in the U.S. Army."  The Veteran submitted a private medical report dated June 29, 2011 indicating a diagnosis of encephalomalacia in the right parieto-occipital region of the brain.  

By these statements, it appears that the Veteran is requesting compensation for encephalomalacia from VA.  As the issue of entitlement to service connection for encephalomalacia has not been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, it is referred to the RO for appropriate action.              See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's service-connection claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

As noted in the Introduction above, the Veteran has raised the issue of entitlement to service connection for encephalomalacia, which the Board has referred to the AOJ for initial adjudication.  In his August 2011 letter to the Board, the Veteran specifically asserted that encephalomalacia affects the spinal nervous system, and that it is this disease that caused his cervical spine and low/mid back pain.  See the Veteran's August 4, 2011 letter to the Board, page 9.  In essence, the Veteran has expanded the scope of his service-connection claims to include consideration of whether benefits may be awarded on a secondary basis under the provisions of 38 C.F.R. § 3.310, in addition to as directly related to injuries sustained during active duty service under 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).        See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


As the outcomes of the issues on appeal are in part intertwined with the outcome of the Veteran's unadjudicated service-connection claim for encephalomalacia, action on such issues must be deferred.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should first fully adjudicate the referred issue of entitlement to service connection for encephalomalacia.  

2.  VBA should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for a cervical spine disability and a low/mid back disability, both on a direct and secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

3.  After completion of the above, VBA should readjudicate the Veteran's perfected service-connection claims on both a direct basis, and as secondary to encephalomalacia.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



